Case 1:05-cr-00101-SEB-TAB Document 41 Filed 04/17/20 Page 1 of 6 PageID #: 164




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:05-cr-00101-SEB-TAB
                                                     )
EDUARDO CRUZ,                                        ) -01
                                                     )
                             Defendant.              )


                      ENTRY DENYING FIRST STEP ACT MOTION

       Defendant Eduardo Cruz sent the Court a letter asking if he was eligible for a sentence

reduction under the First Step Act. Dkt. 26. The Court construed the letter as a motion to reduce

sentence under the First Step Act of 2018 (the “First Step Act”), Pub. L. No. 115-391, 132 Stat.

5194 (2018). Dkt. 27. For the reasons explained below, the motion, dkt. [26] is denied.

                                           Background

       In January 2006, Mr. Cruz pled guilty to: (1) conspiracy to possess with intent to distribute

50 grams or more of methamphetamine in violation of 21 U.S.C. §§ 841 and 846; and (2) unlawful

possession of a firearm by an alien illegally and unlawfully in the United States in violation of 18

U.S.C. § 922(g)(5). Dkt. 1 at 4–5 (JAMS docket entries for 1/20/2006, 1/27/2006, 5/18/2006); dkt.

32 at 1, 3, 4 (Presentence Investigation Report). In May 2006, Mr. Cruz was sentenced to 216

months in the Bureau of Prisons (“BOP”) and 5 years of supervised release. Dkt. 1 at 5 (JAMS

docket entries for 5/15/2006 and 5/18/2006). Mr. Cruz is 45 years old and is currently incarcerated

at Big Spring Correctional Institution. The BOP website lists his release date as October 17, 2020.

       Mr. Cruz sent the Court a letter asking if he is eligible for a sentence reduction under the

First Step Act, noting that the statute has retroactive sentencing provisions and also allows federal
Case 1:05-cr-00101-SEB-TAB Document 41 Filed 04/17/20 Page 2 of 6 PageID #: 165




prisoners to earn up to 54 days of good time credit per year, rather than the previous limit of 47

days per year. Dkt. 26. The Court appointed counsel to represent Mr. Cruz. Dkt. 27. Appointed

counsel appeared but later withdrew. Dkts. 28–30.

       After appointed counsel withdrew, the Court ordered Mr. Cruz to supplement his motion

with any information or argument that might inform the Court’s discretion to grant or deny his

motion. Dkt. 31. Mr. Cruz filed a one-page supplement, stating:

       I don’t have arguments in my case. And I can’t do anything. I can’t do a motion pro
       se—I don’t have help paralegal and now I apologize to the judge[.] I know that I
       did my first error in my life[.] I would like to return to my country and take of my
       responsibilities of my family. I pray that I am considered for the reduction of time.

Dkt. 33. The United States responded, arguing that Mr. Cruz should have filed his motion as a

petition for writ of habeas corpus under 28 U.S.C. § 2241 in the district where he is currently

incarcerated and that, in any event, his motion is moot because his good-time credits have already

been adjusted under the First Step Act. Dkt. 39. Mr. Cruz replied, stating that the Court has

discretion to grant a prisoner relief “based on good cause” and that he is “trying to request . . . a

consideration that will reflect his good conduct, and also the programming he’s been attending.”

Dkt. 40 at 1. He states that he “will never qualify [for] anything” under the First Step Act “[due]

to his deportation status” and asks the Court to consider “some relief if possible.” Id.

                                             Discussion

       Federal courts are limited in their ability to alter criminal sentences. Under 18 U.S.C.

§ 3582(c), a court “may not modify a term of imprisonment once it has been imposed” except in

the circumstances set forth in that section. Mr. Cruz does not contend that a sentencing guideline

change warrants a reduction, as required for relief under 18 U.S.C. § 3582(c)(2). He is not eligible

for relief under § 3582(c)(1)(A)(ii), which requires, among other things, that a defendant be at least

70 years of age, that he has served at least 30 years in prison on a mandatory life sentence, and that


                                                  2
Case 1:05-cr-00101-SEB-TAB Document 41 Filed 04/17/20 Page 3 of 6 PageID #: 166




the BOP has determined that he is not a danger to the safety of any other person or the community.

The Court also does not understand Mr. Cruz to be seeking a sentence reduction for “extraordinary

and compelling reasons” under § 3582(c)(1)(A)(i). 1

        Thus, the only portion of § 3582 potentially applicable here is § 3582(c)(1)(B), which

provides that a court “may modify an imposed term of imprisonment to the extent otherwise

expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure.” Mr.

Cruz’s initial letter asked whether he was eligible for a reduced sentence under the First Step Act.

His supplement and reply essentially concede, however, that he has no basis for relief under the

First Step Act. Dkts. 33, 40.

        Even if Mr. Cruz had not made this concession, his motion would be denied. The only

specific portion of the First Step Act he identifies as potentially applicable is § 102(b), 132 Stat.

at 5210, which amended 18 U.S.C. § 3624(b)(1) and increased the maximum allowable good-time

credit from 47 days per year to 54 days per year. See United States v. Yates, No. 1:06 CR 14, 2019

WL 5681596, at *2 (N.D. Ind. Oct. 25, 2019) (discussing § 102(b) of the First Step Act); compare

18 U.S.C. § 3624(b)(1) (2018) with 18 U.S.C. § 3624(b)(1) (2019); see generally Barber v.

Thomas, 560 U.S. 474 (2010) (discussing calculation of good-time credit under former

§ 3624(b)(1)). Even after the First Step Act, however, § 3624 “makes it clear that it is the Bureau

of Prisons, not the court, that determines whether a federal prisoner should receive good time


        1
          Even if Mr. Cruz were seeking a sentence reduction under § 3582(c)(1)(A)(i) for “extraordinary
and compelling reasons,” the motion would be denied. Under that section, a defendant may only file a
motion for sentence reduction with a district court after the defendant has “fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse
of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”
18 U.S.C. § 3582(c)(1)(A). Mr. Cruz has not alleged that he has exhausted his administrative remedies, and
he has not established that the Court has the power to waive the administrative exhaustion requirement or
explained why the Court should do so in his case. He also has not set forth any “extraordinary and
compelling reasons” that would justify a sentence reduction.


                                                      3
Case 1:05-cr-00101-SEB-TAB Document 41 Filed 04/17/20 Page 4 of 6 PageID #: 167




credit.” United States v. Evans, 1 F.3d 654, 654 (7th Cir. 1993) (discussing prior version of

§ 3624). Although the First Step Act changed the amount of good time credit available, it did not

give the courts the authority to award such credit. Thus, the First Step Act does not give the Court

the authority to grant Mr. Cruz good time credits, and Mr. Cruz’s motion is due to be denied. 2

        Regardless, Mr. Cruz’s request for good-time credits is moot. With its response, the United

States submitted a declaration from a BOP Correctional Programs Specialist. She states that Mr.

Cruz’s good time credit has already been recalculated in accordance with the First Step Act and

attaches reports showing that his current release date of October 17, 2020, is based on that

recalculation. Dkt. 39-1 at 2, 14–19. In his reply, Mr. Cruz does not dispute that he has already

received the good time credits he requested in his initial letter to the Court. See dkt. 40.3 Thus, his

request for good time credits is due to be denied as moot. Cf. United States v. Sirois, No. 1:11-cr-



        2
          The Court does not understand Mr. Cruz to be challenging the manner in which the BOP has
calculated his good-time credits. Instead, it understands him simply to be asking if the Court can award him
good time credits under the First Step Act. If he were challenging the BOP’s calculation, that challenge
would properly be raised via a petition for writ of habeas corpus under 28 U.S.C. § 2241 after exhausting
his administrative remedies. United States v. Hagler, No. 1:10 CR 51, 2019 WL 2393861, at *1 (N.D. Ind.
June 4, 2019) (concluding that the proper vehicle for a defendant to request relief from the BOP’s
calculation of good time credits is a § 2241 habeas petition). But a § 2241 petition can only be brought in
the district where the applicant is incarcerated. Rumsfeld v. Padilla, 542 U.S. 426, 443, 447 (2004)
(“Whenever a § 2241 habeas petitioner seeks to challenge his present physical custody within the United
States, he should name his warden as respondent and file the petition in the district of confinement.”). Mr.
Cruz is currently incarcerated in the Northern District of Texas. Thus, any § 2241 petition would properly
be filed there, not in this Court. See al-Marri v. Rumsfeld, 360 F.3d 707, 709–10 (7th Cir. 2004) (concluding
that § 2241 requires petitioner to litigate in the district where he is incarcerated and noting that appellate
courts regularly dismiss § 2241 actions filed outside district where petitioner is detained); Hagler, 2019
WL 2393861, at *1 (concluding that sentencing court lacks jurisdiction to hear § 2241 claim related to
calculation of good time credits when defendant is incarcerated in another district).
        3
         In his reply, Mr. Cruz states that he is not eligible for relief under the First Step Act because he is
deportable. Dkt. 40 at 1. While some benefits of the First Step Act are unavailable to defendants who are
under a final order of removal under the immigration laws, see, e.g., 132 Stat. at 5203 (First Step Act,
§ 101(a)) (making a prisoner ineligible to apply certain credits earned under 18 U.S.C. § 3632 if “the
prisoner is the subject of a final order of removal under any of the immigration laws . . . of the Immigration
and Nationality Act”), there is no evidence in this criminal record that Mr. Cruz is under a final order of
removal and, regardless, Mr. Cruz’s immigration status does not affect his eligibility for the good time
credits he seeks, see 132 Stat. at 5210–13 (First Step Act, § 102(b), codified at 18 U.S.C. § 3624).

                                                       4
Case 1:05-cr-00101-SEB-TAB Document 41 Filed 04/17/20 Page 5 of 6 PageID #: 168




00206-JAW-2, 2019 WL 1923632, at *1 (D. Me. Apr. 30, 2019) (concluding that request for

release under the First Step Act was moot because defendant had already been released).

       To the extent Mr. Cruz’s initial letter can be read as a request to take advantage of the First

Step Act’s retroactive sentencing provisions, he is not eligible for such relief. The First Step Act

makes retroactive the Fair Sentencing Act of 2010’s reduction in the disparity between crack and

powder cocaine sentences. Section 404 of the First Step Act makes sections 2 and 3 of the Fair

Sentencing Act of 2010 retroactive to defendants, and it allows district courts to reduce a

defendant’s sentence for a crack cocaine offense as if the sections of the Fair Sentencing Act of

2010 were in effect at the time the defendant’s offense was committed. See 132 Stat. at 5222 (First

Step Act, § 404). Mr. Cruz is not eligible for a sentence reduction under the plain language of the

First Step Act because he was not convicted of an offense involving crack cocaine. See United

States v. Ridlen, No. 12-CR-40020-NJR-14, 2020 WL 469664, at *2 (S.D. Ill. Jan. 29, 2020)

(holding defendant entitled to no relief under First Step Act for methamphetamine offense).

       Finally, in his reply, Mr. Cruz asks the Court to consider “some relief if possible” because

the Court has discretion to grant relief “based on good cause.” Dkt. 40 at 1. As explained above,

the Court’s ability to modify a sentenced is limited, and there is no general “good cause” exception.

       The motion to reduce sentence under the First Step Act, dkt. [26], is denied.

       IT IS SO ORDERED.


       Date:        4/17/2020                          _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana




                                                 5
Case 1:05-cr-00101-SEB-TAB Document 41 Filed 04/17/20 Page 6 of 6 PageID #: 169




Eduardo Cruz
Reg. No. 07887-028
Big Spring
Correctional Institution
2001 Rickabaugh Dr.
Big Spring, TX 79720

All Electronically Registered Counsel




                                        6
